Exhibit Internap Names George E. Kilguss III as CFO Seasoned Financial Executive Brings Planning, Reporting, Systems, and Market Development Expertise to Enable Profitable Growth ATLANTA(BUSINESS WIRE)Internap Network Services Corporation (NASDAQ:INAP), a global provider of end-to-end Internet business solutions, announced today the appointment of George E. Kilguss III as Internap’s Chief Financial Officer effective April 7, 2008. “I am pleased to welcome George Kilguss as Internap’s CFO,” said James P. DeBlasio, Chief Executive Officer at Internap. “George’s skills and experience as a seasoned CFO with publicly traded,high-growth technology companies, combined with his hands-on knowledge of the financial markets, willhelp drive Internap'sexpansion into new areas. George has significant and relevant sector expertise, specifically in telecommunications and wireless that will be beneficial to our growth." Mr.
